Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 10/13/2021 has been entered. Claims 1-12, 14-22 and 24-29 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 10/13/2021, with respect to claims 11, 14 and 28 have been fully considered and are persuasive. The rejection of claims 11, 14 and 28 has been withdrawn. 

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “detecting a failure to decode a first communication from a network entity; determining, selecting; and transmitting …” as set forth in the application claim. The closest prior art of record, CAO et al. U.S. Patent Application Publication No. US 2018/0199359 A1,
Regarding claim 11, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “wherein the first communication comprises a first reference signal, wherein the second communication comprises a second reference signal, wherein the second reference signal is different from the first reference signal, and wherein a difference between the first reference signal and the second reference signal includes one or more of: a pattern of the second reference signal relative to the first reference signal, a time dimension density of the second reference signal relative to the first reference signal, or a frequency dimension density of the second reference signal relative to the first reference signal” as set forth in the application claim. The closest prior art of record, CAO et al. U.S. Patent Application Publication No. US 2018/0199359 A1, either singularly or in combination, cannot teach or suggest the above uniquely distinct features.

Regarding claim 17, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “detecting a failure to decode a first communication from a network entity; determining, selecting; and transmitting …” as set forth in the application claim as set forth in the application claim. The closest prior art of record, CAO et al. U.S. Patent Application Publication No. US 2018/0199359 A1,
Regarding claim 28, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “wherein the first communication comprises a first reference signal, wherein the second communication comprises a second reference signal, wherein the second reference signal is different from the first reference signal, and wherein a difference between the first reference signal and the second reference signal includes one or more of: a pattern of the second reference signal relative to the first reference signal, a time dimension density of the second reference signal relative to the first reference signal, or a frequency dimension density of the second reference signal relative to the first reference signal” as set forth in the application claim as set forth in the application claim. The closest prior art of record, CAO et al. U.S. Patent Application Publication No. US 2018/0199359 A1, either singularly or in combination, cannot teach or suggest the above uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631